SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

484
KA 14-00927
PRESENT: SMITH, J.P., CENTRA, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JORDAN WILLIAMS, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CAITLIN M. CONNELLY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (NICHOLAS
T. TEXIDO OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered May 12, 2014. The judgment convicted
defendant, upon his plea of guilty, of robbery in the second degree
(four counts), attempted robbery in the second degree, and robbery in
the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted robbery in the second degree
(Penal Law §§ 110.00, 160.10 [1]), robbery in the third degree
(§ 160.05), and four counts of robbery in the second degree (§ 160.10
[1], [2] [b]). As the People correctly concede, the waiver of the
right to appeal does not encompass defendant’s challenge to the
severity of the sentence (see People v Peterson, 111 AD3d 1412, 1412).
We nevertheless conclude that the sentence is not unduly harsh or
severe.




Entered:    June 10, 2016                          Frances E. Cafarell
                                                   Clerk of the Court